                       UNITED STATES DISTRICT COURT
                         DISTRICT OF PUERTO RICO


JACQUELINE GARCÍA-NAVARRO, )
                            )
              Plaintiff,    )
                            )
    v.                      )                  3:17-cv-01271-JAW
                            )
HOGAR LA BELLA UNIÓN, INC., )
    et al.                  )
              Defendants.   )


    ORDER ON MOTION TO STRIKE CROSSCLAIM, MOTION TO FILE
       AMENDED COMPLAINT AND MOTION IN COMPLIANCE

      Pending    before   the   Court   are   various   motions   relating   to   a   co-

defendant’s/insurer’s general commercial liability policy and its position either that

the Court did not make a final ruling on coverage or that the Court’s prior ruling that

two of the plaintiff’s theories of liability against co-defendants/the insureds are

covered under the general commercial liability policy should be reconsidered.

Plaintiff seeks to amend her complaint to assert a bad faith claim against the insurer

for its refusal engage in serious settlement discussions and the insureds seek to

maintain a bad faith crossclaim against the insurer for its refusal to act in accordance

with the terms of its insurance contract. Reviewing the transcript of the prior ruling,

the Court concludes that the judge did in fact issue a final ruling on the coverage

issues presented in the insurer’s motion for summary judgment. Finding no basis to

reconsider the Court’s prior ruling, the Court affirms the ruling and denies the

insurer’s motion and denies a separate motion requesting reconsideration of a related
ruling. In light of the record as well as federal and Puerto Rico law, the Court grants

the plaintiff’s motion to amend her complaint to include a bad faith claim against the

insurer, allows the insureds to maintain the bad faith crossclaim against the insurer,

and denies the insurer’s motion to strike the insureds’ crossclaim. Finally, to make

certain that the notice provision of Puerto Rico law is met, the Court allows the

amendment to become effective sixty days from the date the plaintiff gave notice

under Puerto Rico law.

I.      BACKGROUND

        A.    The Complaint and Amended Complaint

        On February 23, 2017, Jacqueline García-Navarro filed a civil action against

Hogar La Bella Unión, Inc. (La Bella Unión), Ms. Maria Betancourt, the principal

shareholder, owner, president and administrator of La Bella Unión, and place-holder

names for its insurer, alleging that La Bella Unión and Ms. Betancourt were

negligent and that their negligence caused the death of Carlina Navarro-Ayala on

March 26, 2016, and further alleging that La Bella Unión’s insurer provided coverage

for its negligence and was liable to pay causally-related damages. Compl. (ECF No.

1). 1

        On May 5, 2018, Ms. García-Navarro filed a second amended complaint,

impleading Universal Insurance Company (Universal) as a defendant and alleging

that Universal issued insurance policies in effect as of March 26, 2015 making it liable



1       Ms. García-Navarro impleaded several other defendants, who have now resolved her claims,
leaving only La Bella Unión, Ms. Betancourt, and Universal Insurance Company as the remaining
defendants.

                                               2
to pay the damages claimed in the second amended complaint caused by the

negligence of La Bella Unión and Ms. Betancourt. Second Am. Compl. ¶ 163 (ECF

No. 93). On June 13, 2018, Universal answered the Second Amended Complaint.

Answer to Second Am. Compl. (ECF No. 105).

      B.     Universal’s Motion for Summary Judgment and the Court Order

      On August 15, 2018, Universal filed a motion for summary judgment on the

primary ground that its general commercial liability insurance policy expressly

excluded from coverage all bodily injury or property damage arising from professional

services rendered by La Bella Unión in its facility. Mot. for Summ. J. at 3 (ECF No.

111). Universal provided a statement of uncontested material facts in support of its

motion for summary judgment.       Universal Ins. Co.’s Statement of Uncontested

Material Facts in Support of its Mot. for Summ. J. (ECF No. 112). On August 29,

2018, Ms. García-Navarro filed her opposition to Universal’s motion for summary

judgment. Opp’n to Mot. for Summ. J. Filed by Universal Ins. at Docket No. 111 (ECF

No. 116) (Pl.’s Opp’n to Universal Summ. J. Mot.). On October 9, 2018, Universal

filed a reply to Ms. García-Navarro’s response to its motion for summary judgment.

Reply to Pl.’s Resp. in Opp’n to Mot. for Summ. J. Filed by Universal Ins. Co. (ECF

No. 141) (Universal Reply Summ. J. Mot.).

      On December 11, 2018, United States District Judge William G. Young held a

videoconference hearing to hear oral argument on Universal’s motion for summary

judgment. Tr. (ECF No. 216). Judge Young issued oral rulings on the motion. Min.

Entry (ECF No. 166). The docket entry reads:



                                         3
       After hearing from counsel, the Court enters an order finding as moot
       113 motion for summary judgment, see Notice of Voluntary Dismissal
       165; granting in part and denying in part 111 motion for summary
       judgment; the motion is allowed as to counts relating to 9-1-1 call and
       denied as to remaining counts, failure to keep records and
       miscommunicating to treating physician.

Id. On January 7, 2019, Universal filed a motion for reconsideration of Judge Young’s

ruling on its motion for summary judgment and a request for interlocutory

certification.    Mot. for Recons. of Minute Order at Docket 166 and Requesting

Interlocutory Cert. under 28 U.S.C.A. § 1292(B) for Order at Docket No. 166 (ECF No.

173). Judge Young denied the motion on January 8, 2019. Order (ECF No. 174).

       C.        La Bella Unión’s Crossclaim Against Universal and Universal’s
                 Motion to Strike Crossclaim

       On February 7, 2019, La Bella Unión filed a crossclaim against Universal,

alleging that Universal breached its insurance contract with La Bella Unión by

denying coverage, by refusing to negotiate and consider settlement, and by refusing

to defend La Bella Unión. Crosscl. Against Co-Def. Universal Ins. (ECF No. 179) (La

Bella Crosscl.). On February 28, 2019, Universal moved to strike La Bella Unión’s

crossclaim, Mot. to Strike Crosscl. (ECF No. 186) (Universal Mot. to Strike), and

Universal answered the La Bella Unión crossclaim. Answer to Crosscl. (ECF No. 187).

On March 23, 2019, La Bella Unión and Maria Betancourt responded to the Universal

motion to strike. Defs. Hogar Bella Unión, Inc., Maria M. Betancourt, her Husband

Frank Joe, and the Conjugal Partnership Formed by Them’s Resp. in Opp’n to Co-Def.

Universal Ins.’s Mot. to Strike [Doc. 186] (ECF No. 206) (La Bella Unión Opp’n to Mot.

to Strike).



                                          4
      D.     Universal’s Motion for Reconsideration of Judge Young’s March
             14, 2019 Order

      On March 8, 2019, Ms. García-Navarro filed a motion in limine seeking to

include and exclude certain pieces of evidence at trial. Mot. in Limine for Inclusion

and Exclusion of Evid. at Trial (ECF No. 191). On March 10, 2019, Ms. García-

Navarro filed an amended motion in limine, which included exhibits, corrected

typographical mistakes, inserted a footnote, and requested the Court strike her prior

motion. Mot. Submitting Am. in Limine for Inclusion and Exclusion of Evid. at Trial,

at 1 (ECF No. 192) (Pl.’s Mot. in Limine). Relevant for the purposes of this Order,

Ms. García-Navarro sought to “exclude all evidence at trial about the application of

exclusions found in Universal Insurance Company, Inc.’s (‘Universal Insurance’)

policy and their application to ministerial, clerical negligent acts and omissions

alleged in the Complaint.” Pl.’s Mot. in Limine at 2. On March 14, 2019, Judge Young

entered the following Order:

      The Court rules: 1. The governmental investigative report's
      observations, factual findings, and conclusions are admissible under
      Fed. R. Evid. 803(A)(ii) & (iii).
      2. The trial judge will determine whether the periodic inspections are
      admissible.
      3. No evidence shall be received as to the insurance policy's exclusions
      or limitations (although the limitation of course bounds the damages
      recoverable).

Order (ECF No. 199). That same day, Universal filed a motion for reconsideration of

Judge Young’s Order.     Mot. Recons. of Order at Docket No. 199 (ECF No. 201)

(Universal’s Mot. for Recons. of Limine Order). The next day, March 15, 2019, Ms.

García-Navarro filed an opposition to Universal’s motion for reconsideration. Opp’n



                                         5
to Mot. for Recons. (ECF No. 202) (Pl.’s Opp’n to Universal’s Mot. for Recons. of Limine

Order).

      E.     The Case is Reassigned and This Court’s April 19, 2019 Order

      Meanwhile, on March 14, 2019, this case was reassigned to this Judge. Order

Reassigning Case (ECF No. 200).        On April 16, 2019, the Court held a status

conference and motion hearing. Min. Entry (ECF No. 212). On April 19, 2019, the

Court issued an order, setting deadlines by which La Bella Unión must file a motion

with a supporting memorandum regarding its bad faith claim against Universal and

deadlines for Ms. García-Navarro to file a motion to amend her complaint. Order

(ECF No. 213). In addition, the Court established deadlines by which time Universal

must file a motion addressing whether Judge Young previously ruled on whether La

Bella Unión’s alleged failure to keep medical records and providing allegedly

inaccurate information were excluded from Universal’s insurance coverage. Id.

      F.     Universal’s Motion in Compliance with Order

      Following the April 16, 2019 proceeding, on April 30, 2019, Universal filed a

motion in compliance with order, addressing the significance of Judge Young’s

December 11, 2019 order on Universal’s motion for summary judgment. Mot. in

Compliance with Order (ECF No. 218) (Universal’s Coverage Mot.). On May 6, 2019,

Ms. García-Navarro filed an opposition to Universal’s motion. Reply in Opp’n to Mot.

Filed by Universal Ins. Co. at Docket No. 218 and Req. for Rule 11 Sanctions (ECF

No. 219) (Pl.’s Opp’n to Coverage Mot.).

      G.     La Bella Unión’s Bad Faith Claim Against Universal



                                           6
      At the April 16, 2019 status conference, La Bella Unión and Maria M.

Betancourt observed that they had filed a crossclaim alleging that Universal had

engaged in bad faith in its dealings with them. Universal claimed that neither

Defendant may file a crossclaim because of timeliness issues and because this Court

lacks jurisdiction over the crossclaim. On April 19, 2019, the Court issued an order,

requiring La Bella Unión and Ms. Betancourt to file memoranda, addressing these

issues. Order at 1 (ECF No. 213).

      On May 7, 2019, La Bella Unión and Ms. Betancourt filed a motion in

compliance with the Court’s April 19, 2019 order. Defs. Hogar Bella Union, Inc. and

Maria M. Betancourt’s Mot. in Compliance with Order [Doc. 213] (ECF No. 221) (La

Bella Crosscl. Mem.). On May 21, 2019, Universal filed a response to La Bella Unión

and Ms. Betancourt’s response. CoDef.’s Mot. in Compliance with Order at Docket

No. 213 (ECF No. 222) (Universal Crosscl. Opp’n and Opp’n to Pl.’s Mot. to Am.

Compl.).

      H.     The Plaintiff’s Motion to Amend Complaint

      On May 7, 2019, Ms. García-Navarro filed a motion to amend her complaint,

Mot. Requesting Leave to Am. Compl. (ECF No. 220) (Pl.’s Mot. to Am.), and she

attached to the motion to amend a proposed Third Amended Complaint. Id. Attach.

1, Third Am. Compl. On May 21, 2019, Universal filed an opposition to Ms. García-

Navarro’s motion to amend her complaint. Universal Crosscl. Opp’n and Opp’n to

Pl.’s Mot. to Am. Compl. On May 28, 2019, Ms. García-Navarro filed a reply to

Universal’s opposition to her motion to amend complaint. Br. Reply to Universal Ins.



                                         7
Co.’s Opp’n to Jacqueline’s Req. for Leave to Am. Compl. (ECF No. 223) (Pl.’s Reply

Mot. to Am. Compl.).

      On May 28, 2019, Universal filed a motion for leave to file sur-reply to Ms.

García-Navarro’s reply to its opposition to her motion to amend the complaint. Mot.

for Leave to File Br. Sur Reply (ECF No. 225). On the same day, Ms. García-Navarro

filed her opposition to Universal’s motion for leave to file sur-reply. Opp’n to Mot. for

Leave to File Reply or in the Alternative Requesting an Opportunity to Resp. to

Universal Ins.’s Proposed Submission (ECF No. 226). On May 31, 2019, the Court

granted Universal’s motion to file sur-reply and allowed Ms. García-Navarro an

opportunity to file a sur-response to Universal’s sur-reply. Order (ECF No. 228). On

June 7, 2019, Universal filed a sur-reply. Universal Ins.’s Sur-reply to Pl.’s Mot. at

Docket No. 223 (ECF No. 231) (Universal Sur-reply). On June 12, 2019, Ms. García-

Navarro filed a sur-response to Universal’s sur-reply. Br. Opp’n to Universal Ins.’s

Sur-reply Filed at Docket No. 231 (ECF No. 232) (Pl.’s Sur-reply Opp’n).

II.   THE DISPUTES

      A.     Whether Universal Provides Coverage to La Bella Unión

             1. Universal’s Position

      At the April 16, 2019 hearing, Universal took the position that Judge Young

had not ruled on the coverage questions presented in its motion for summary

judgment. Accordingly, the Court ordered Universal to obtain a transcript of Judge

Young’s December 11, 2018 hearing on Universal’s motion for summary judgment.

Order (ECF No. 213). Specifically, the Court allowed Universal seven days from the



                                           8
filing date of the transcript of Judge Young’s December 11, 2018 hearing to file a

motion “addressing whether the Court previously determined if Hogar’s alleged

failure to keep proper medical records and for allegedly providing inaccurate

information was excluded from Hogar’s coverage under its commercial general

liability policy.” Id. at 1-2.

       On April 23, 2019, Universal filed the transcript of Judge Young’s December

11, 2018 hearing. Tr. for Video Conf. Hr’g Before: Judge William G. Young, Summ.

J. (ECF No. 216). When Universal filed its motion on April 30, 2019, Universal did

not take the position that Judge Young failed to rule on its motion for summary

judgment. Universal’s Coverage Mot. at 1-3. Instead in its motion, Universal argued

that Judge Young expressly stipulated that the coverage issues concerning the

alleged failure to call 911 and the alleged failure to maintain records must be resolved

by a jury. Id. at 2. Universal requested that the Court “reconsider its ruling at Docket

No. 199 and allow Universal to present evidence as to this material issue to the Jury.”

Id. at 3.

              2. The Plaintiff’s Position

       Ms. García-Navarro is not convinced. Pl.’s Opp’n to Coverage Mot. at 1-3. She

views Universal’s submission as “yet another example of the great lengths it will go

to skirt payment on otherwise valid policy obligations.” Id. at 3. Ms. García-Navarro

requests “that Universal Insurance’s pretensions be discarded out of hand.” Id. In

fact, Ms. García-Navarro demands that the Court sanction Universal for filing what

it contends is a “reprehensible” motion. Id.



                                           9
       B.     Universal’s Motion to Strike           La   Bella   Unión     and    Ms.
              Betancourt’s Crossclaim

              1. Universal’s Position on the Motion to Strike Crossclaim

       After La Bella Unión and Ms. Betancourt filed their crossclaim, Universal

moved to strike the filing because La Bella Unión and Ms. Betancourt failed to ask

for leave of court to make the filing and the crossclaim, in its view, was untimely.

Universal Mot. to Strike at 1. Universal also argued that La Bella Unión and Ms.

Betancourt failed to demonstrate good cause for their untimely filing. Id. After

reciting the history of the case, Universal urged the Court to strike the crossclaim.

Id. at 1-4.

              2. La Bella Unión’s Opposition to Universal’s Motion to Strike

       In their opposition to Universal’s motion to strike, La Bella Unión recited its

view of the history of this case and points out that Ms. García-Navarro first brought

a direct action against Universal on March 15, 2018, that Universal had filed a motion

for summary judgment on the coverage issues on August 15, 2018, and that on

December 11, 2018, Judge Young denied the motion in part and granted it in part.

La Bella Unión Opp’n to Mot. to Strike at 2-4. In view of the fact that coverage has

been a prominent issue in this litigation since at least March 15, 2018, La Bella Unión

expressed skepticism about Universal’s claim that it has been somehow

disadvantaged from La Bella Unión’s February 19, 2019 crossclaim. Id. at 4.

       C.     Whether La Bella Unión and Ms. Betancourt May File A Bad
              Faith Claim Against Universal

              1. La Bella Unión and Ms. Betancourt’s Position



                                          10
        In their memorandum, La Bella Unión and Ms. Betancourt frame the issue:

“whether the court has jurisdiction over appearing parties’ Crossclaim against

Universal Insurance despite [] the fact that there is no diversity of citizenship

between appearing Crossclaimants and Universal, all [being] residents of the

Commonwealth of Puerto Rico.” La Bella Crosscl. Mem. at 2. La Bella Unión pointed

to 28 U.S.C. § 1367, the Court’s supplemental jurisdiction, over claims interrelated to

its original jurisdiction to allow for jurisdiction. Id. at 2-3. In fact, La Bella Unión

argued, the standards for a proper crossclaim under Federal Rule of Civil Procedure

13(g) are similar to the standards for supplemental jurisdiction under 28 U.S.C. §

1367.    Id. at 3-4.   La Bella Unión then reviewed the progress of this case and

Universal’s adamant position that its policy affords no coverage to its insureds,

thereby precipitating La Bella Unión’s crossclaim. Id. at 4-7.

              2. Universal’s Position

        In its response, Universal contends that La Bella Unión’s crossclaim does not

share a common nucleus of operative facts with the Plaintiff’s original action, and

therefore should not be allowed. Universal Crosscl. Opp’n and Opp’n to Pl.’s Mot. to

Am. Compl. at 10. Universal says that La Bella Unión’s crossclaim involves the issue

of indemnity, which in Universal’s view, involves a different set of facts than Ms.

García-Navarro’s civil action. Id. at 10-11. Universal relies on Morales v. Automatic

Vending Services, Inc., 103 D.P.R. 281, 3 P.R. Offic. Trans. 390 (1975), arguing that

the Puerto Rico Supreme Court “seems to establish in Morales, that an insured can

only present a bad faith claim against its insurer by presenting a separate suit, one



                                          11
independent from the original action, and that insured cannot present a bad faith

claim in the original action by way of a crossclaim.” Id. at 13 (citing Morales, 103

D.P.R. at 283-84). Universal quotes the First Circuit in Feliciano v. The United States

Automobile Association, 646 F.2d 695 (1st Cir. 1981) as suggesting that a separate

trial should be held on bad faith claims.

      Universal also argues that the Court should decline to exercise supplemental

jurisdiction over the contemplated crossclaim under 28 U.S.C. § 1367(b) because the

claim does not “share a common nucleus of operative facts with Plaintiff’s original

action,” and because the case “involves a novel issue of State Insurance Law.” Id. at

15. Finally, Universal raises the same timeliness and prejudice issues presented in

its motion to strike. Id. at 16-18.

      D.     Whether the Plaintiff May Amend Her Complaint to Include a
             Bad Faith Claim Against Universal

             1. The Plaintiff’s Position

      Ms. García-Navarro seeks to amend her Second Amended Complaint to assert

that Universal acted in bad faith in its response to her claim. Pl.’s Mot. to Amend

Compl. at 1-4.    Ms. García-Navarro reviews the history of the case, including

Universal’s refusal to engage in serious settlement discussions, despite Ms. García-

Navarro’s willingness to settle her claims within coverage. Id.

             2. Universal’s Position

      In its opposition, Universal argues that Ms. García-Navarro does not have

standing to bring a bad faith claim against Universal. Universal Crosscl. Opp’n and

Opp’n to Pl.’s Mot. to Am. Compl. at 3-8. Universal maintains that only the tortfeasor,

                                            12
not the claimant, has a right to proceed against the tortfeasor’s insurer on a bad faith

claim, and it explains that the Puerto Rico Supreme Court has recognized that the

claimant is not a party to the insurance contract and therefore has no right to enforce

its contractual obligations of good faith and fair dealing. Id. at 6-7. Universal cites

Couch on Insurance as establishing that the insurer owes no duty of good faith to a

claimant, due to the adversarial nature of a third party’s claim against the insurer.

Id. at 7-8 (citing 14 COUCH ON INSURANCE § 204:31 (3d ed.)).

                3. The Plaintiff’s Reply

        In reply, the Plaintiff cites Puerto Rico statutory law, Law 247, Article 27.164,

which allows “any person” to commence a civil action against an insurance company

for damages caused by the insurer’s failure “to resolve in good faith insurance claims

. . . when it could and should have done so.” Pl.’s Reply Mot. to Am. Compl. at 1-2.

She adds that “[u]nder certain circumstances, punitive damages are also available.” 2

Id.

                4. Universal’s Sur-reply

        In its sur-reply, Universal argues that Law 247, Article 27.164 imposes

additional requirements before a person may bring a lawsuit against an insurer.

Universal Sur-reply at 2-3. Universal contends that the Plaintiff has not complied

with the sixty-day notice requirements of Article 27.164 and that compliance is a

precondition for initiating a direct action. Id. at 3. Universal says that the notice


2        She acknowledges in a footnote that under Law 247, a person pressing a bad faith claim must
notify the Puerto Rico Insurance Commissioner’s Office “60 days before moving for judicial relief.” Pl.’s
Reply Mot. to Am. Compl. at 2 n.2. She represents that she “will file the requisite documentation with
said office after this Honorable Court rules upon the motion practice now pending.” Id.

                                                  13
precondition is jurisdictional. Id. at 4. Universal states that even if Plaintiff were to

comply with the notice requirements today, the Insurance Commissioner would have

the right to assess its sufficiency and Universal would have a “preemptive sixty (60)

day statutory period to resolve the issue outside from court.” Id. Furthermore,

Universal claims that the Plaintiff has elected her remedies in that she has filed

under Article 1802 of the Puerto Rico Civil Code and under Law 247, a claimant is

barred from claiming both a Civil Code violation and a Law 247 action. Id.

      Finally, Universal argues that Ms. García-Navarro failed to present a

justiciable claim because she does not have standing to pursue it. Id. at 5. Universal

maintains that her claim is unripe because a judgment has not been rendered in the

original action. Id. Universal reiterates its tardiness arguments. Id. at 7-9.

             5. The Plaintiff’s Sur-response

      Ms. García-Navarro dismisses Universal’s claim that a third-party to an

insurance contract may not file a bad faith claim under Puerto Rico law. Pl.’s Sur-

reply Opp’n at 2. She points to the language of Law 247. Id. (“’any person’ may file

a claim under Law 247 for damages suffered in a bad-faith denial of insurance

coverage”). She quotes from a form from the Office of the Puerto Rico Insurance

Commissioner that expressly provides that a third-party claimant may be an affected

party under Law 247. Id.

      Regarding the sixty-day notice provision, Ms. García-Navarro disputes

whether the sixty-day notice requirement must be filed before suit is commenced. Id.

at 3-4. In a footnote, she confirms that she gave notice to the Puerto Rico Insurance



                                           14
Commissioner on June 7, 2019. Id. at 3 n.2. Ms. García-Navarro points out that

Universal has taken a position against settlement and she views its current position

that it requires the sixty-day period to assess its position as “disingenuous.” Id. at 4.

Lastly, she notes that some of the events leading to the bad faith claim occurred only

recently. Id.

      E.        Universal’s Motion for Reconsideration of Judge Young’s March
                14, 2019 Order

                1.   Universal’s Position

      Universal says the Court issued its order without the benefit of receiving

Universal’s opposition memorandum to Ms. García-Navarro’s motion in limine and

asks the Court “to review the arguments set forth in this motion and reconsider its

determination as to the exclusion at trial of as to the insurance policy's exclusions

and limits.” Universal’s Mot. for Recons. of Limine Order at 1-2. Universal asserts

that Ms. García-Navarro’s motion is based on a flawed premised—namely “that the

issue of coverage, or lack of coverage, has already been decided by this Honorable

Court”, and that the ruling constitutes the law of the case. Id. at 2. Universal

disagrees that Judge Young issued a ruling as to a specific question of fact or law. Id.

at 3. Universal claims that Judge Young’s Order partly denying their motion for

summary judgment does not constitute the law of case without an “opinion and order

that specifically states that as a matter of fact or law there is coverage for determined

counts under the policy.” Id. at 4.

                2.   Ms. García-Navarro’s Position




                                           15
       Ms. García-Navarro disagrees.       Ms. García-Navarro asserts that this is

another attempt by Universal to avoid its coverage obligations. Opp’n to Mot. for

Recons. at 1. Ms. García-Navarro says equitable and legal reasons command that

Universal’s motion be denied. Id. at 2. According to Ms. García-Navarro, the Court’s

Order was “was clearly and expressly enunciated from the bench at the end of the

argumentative hearing [and] is straightforward: Universal Insurance’s policy

exclusions are inapplicable to damages negligently caused by actions and omissions

stemming from ministerial, clerical task such as keeping complete records and

communicating basic information to a threating physician.” Id. at 4.

III.   DISCUSSION

       A.      Judge Young’s Order of December 11, 2018

       On August 15, 2018, Universal filed a motion for summary judgment, claiming

that its General Commercial Liability Policy excluded “from coverage claims made by

third parties of ‘bodily injury,’ ‘property damage’ and ‘personal injury’” arising from

“the rendering or failure to render any professional service.” Mot. for Summ. J. at 8

(ECF No. 111). Id. Universal argued:

       There is no genuine controversy of material facts that in her Complaint,
       the Plaintiff claims that she suffered damages as a result of: 1) Hogar la
       Bella Unión’s failure to render proper medical treatment or services to
       remedy her mother’s low hemoglobin levels and anemia; 2) Hogar la
       Bella Uni[ó]n’s failure to take Mrs. Navarro-Ayala to the hospital when
       she was very ill, and to ensure that s[h]e be properly fed; and 3) Failure
       to provide the proper standard of care that is expected of a professional
       geriatric services institution.

Id. at 9-10.    Universal concluded that “since the Policy exclusions are clear,

unambiguous and leave no room for interpretation they are binding on the parties”

                                          16
and “[b]ecause all of Plaintiff’s claims against the Insured fall clearly outside the

scope of the Policy, Universal is not, as a matter of law, contractually obligated to

provide coverage in this case.” Id. at 10. Universal requested that the Court enter

summary judgment dismissing Plaintiff’s claim against it with prejudice. Id.

      In response, citing Rodriguez-Vicente v. Hogar Bella Unión, Inc., 106 F. Supp.

3d 283 (D.P.R. 2015), the Plaintiff argued that the coverage issue was considered and

rejected in 2015 in a similar case involving Hogar La Bella Unión. Opp’n to Mot. for

Summ. J. Filed by Universal Ins. at Docket No. 111 (ECF No. 116). Specifically, the

Plaintiff contended that Universal had not excluded coverage for three alleged

actions, (1) failure to keep proper records, (2) failure to call 911, and (3) failure to

drive Ms. Carlina Navarro-Ayala to the hospital. Id. at 16.

      In reply, Universal argued that Rodriguez-Vicente does not apply to this case,

that Viruet v. SLG Casiano-Reyes, 194 D.R.P. 271 (2015) controls the resolution of its

motion for summary judgment, and that the professional services exclusion applies

to the Plaintiff’s claims. Reply to Pl.’s Resp. in Opp’n to Mot. for Summ. J. Filed by

Universal Ins. Co. at 1-9 (ECF No. 141).

      In ruling on the motion for summary judgment, Judge Young stated:

      I can understand your argument with respect to the alleged failure to
      make the 911 call, and because that failure, it would seem to me,
      involves a certain degree of professional judgment, and therefore the
      exclusion most likely should apply. But for the failure with respect to,
      um, keeping records or the communication of erroneous information to
      the treatment physician, um, those allegations have nothing to do with
      professional - - it seems to me, have nothing to do with professional
      services, those are the - - or at least a jury could find that those are the,
      um, reasonable obligations of the facility, and under your general
      liability policy the exclusion should not apply and coverage would apply.

                                           17
Tr. 8:7-20. Judge Young asked counsel why his analysis was in error. Id. 8:21.

Defense counsel argued the Viruet v. SLG Casiano-Reyes case. Id. 8:22-9:9. Judge

Young confirmed his familiarity with Viruet but stated that it stretched Viruet too far

to justify the exclusions Universal was urging. Id. 9:7-9. He stated that “[i]f that

were the case, then virtually everything that a geriatric nursing facility does would

be intertwined with professional services and you’re not insuring anything, except

perhaps a fire or something. I don’t read the Supreme Court of Puerto Rico as going

that far.” Id. 9:7-14.

      Judge Young asked Plaintiff’s counsel his view and the following discussion

ensued:

      THE COURT: If I knocked out the claim for the 911, but left in the
      failure of recordkeeping and the misinformation to the treating
      physicians, you’re - - as a practical matter you’re okay with that?

      MR. RODRIGUEZ-VELEZ: Definitely, your Honor. I think as we - - as
      our motion stated, and I have to disagree with counsel and I’m - - I agree
      with the argument of the honorable judge, um, here we’re talking about
      just communication, that’s not professional activity, just communicating
      a fact not known, um, to a treating physician, and that requires no
      professional skill. Keeping a complete record of a resident is a simple
      matter that was not required in any way under professional skill. And
      in this case, your Honor, you could go further.

      The owner of the facility knew that the mother, the plaintiff mother had
      had a blood transfusion in the past and she kept that information away
      - - she kept that information to herself and didn’t tell the physician.
      That’s another, um, omission that entails absolutely no professional
      judgment.

      THE COURT: Well - -

      MR. RODRIGUEZ-VELEZ: I mean it was clear, your Honor.



                                          18
      THE COURT: Wait. Wait a minute. We’ll see what a jury says about
      it.

      Here’s the order of the court. Universal’s motion for partial summary
      judgment is allowed insofar as it relates to any allegations arising out
      of a failure to call 911, and it’s denied as it relates to the failure to keep
      records of personal information, um, on file and insofar as it relates to
      miscommunicating to the treatment physician about the blood
      transfusion. Those allegations are not professional services and, um,
      the case will go forward as to those against the facility.

Id. 9:17-11:1.

      The Court views Judge Young’s statements as determining that Universal’s

general commercial liability policy provides coverage for two of the Plaintiff’s theories

of liability against La Bella Unión, namely the failure to keep records and

miscommunication, but that Universal does not provide coverage for the third theory,

that La Bella Unión’s employee should have called 911 and obtained emergency

transportation to the hospital.

      Judge Young’s reference to “what a jury says about it” was in response to

Attorney Rodriguez-Velez’s arguments about the strength of his case against La Bella

Unión, something Judge Young could not make any decisions about in the context of

the then pending motion for summary judgment. What Judge Young concluded,

however, was that if the jury determines La Bella Unión was not negligent under

either of the covered theories, Universal would not be responsible for indemnification.

At the same time, if the jury determines that La Bella Unión was negligent for failing

to keep proper records or for miscommunicating information and that those failures

caused injuries to Carlina Navarro-Ayala, Universal will owe a contractual duty of

indemnification. Finally, regardless of what the jury finds on the theory that La Bella

                                           19
Unión was negligent for failing to contact 911, Universal will have no indemnification

obligation under that theory of liability. 3

       B.      Motion for Reconsideration

       In light of Judge Young’s reasoning at the December 11, 2018 hearing and his

subsequent Order, Universal’s motion for reconsideration as to the Court’s Order on

Ms. García-Navarro’s motion in limine lacks merit. 4 Universal provided no other

valid basis for the Court to reconsider this prior ruling and the Court finds none.

       C.      Universal’s Motion to Strike

       When Ms. García-Navarro filed her Complaint on February 23, 2017, she made

it plain that she anticipated impleading La Bella Unión’s and Ms. Betancourt’s

insurance companies once she identified them. Compl. ¶ 34 (“Co-defendants ABC

Insurance, JBC Insurance . . . are the fictitious names given to the insurance

providers . . . Bella Unión[] and Mrs. Betancourt, respectively”). The November 20,

2017 scheduling order contemplated that any amendments to the pleadings be made

on or before January 15, 2018. Am. Proposed Jt. Case Management Timeline at 1

(ECF No. 56).



3        In her response to Universal’s motion in compliance, Ms. García-Navarro asked that the Court
to impose sanctions under Rule 11 against Universal for bringing this motion. Pl.’s Opp’n to Coverage
Mot. at 3. The Court dismisses this request without prejudice. The Court does so because the bad
faith claim that will soon be pending against Universal subsumes this demand. At the end of the case,
if Ms. García-Navarro wishes to refile her sanctions demand, she may do so.
4        It is true that Judge Young acted so quickly on the Plaintiff’s Motion in Limine that the time
for filing Universal’s response had not yet expired and Universal had not filed its position. The
Plaintiff filed her motion on March 8, 2019, amended it on March 10, 2019, and Judge Young issued
his order on March 14, 2019 before Universal responded. Universal objects. The Court overrules that
objection. Universal has placed before the Court all the arguments it would have placed before Judge
Young and perhaps more, and Universal has had an ample opportunity to state its case. None of
Universal’s arguments, however, convinces this Court that Judge Young substantively erred and
therefore Universal has not been prejudiced by the quickness of Judge Young’s Order.

                                                  20
      On January 13, 2018, Ms. García-Navarro moved to amend her Complaint to

include a direct claim against Universal as La Bella Unión’s and Ms. Betancourt’s

insurer. Mot. to Substitute Fictitious Parties and to Am. the Compl. (ECF No. 62).

The proposed First Amended Complaint filed on January 13, 2018 alleged that

Universal was “liable for the damages claim in the Complaint.” First Am. Compl. ¶

154. The motion to amend the complaint was granted on March 12, 2018 and Ms.

García-Navarro filed the amended complaint on March 15, 2018. Order Granting

Mot. for Misc. Relief (ECF No. 71); First Am. Compl. (ECF No. 72).         Universal

answered the First Amended Complaint on May 9, 2018. Answer to First Am. Compl.

(ECF No. 98). On August 15, 2018, Universal filed its motion for summary judgment

and on December 11, 2018, Judge Young issued his ruling on the coverage issue that

Universal raised in its motion. Mot. for Summ. J. (ECF No. 111); Min. Order (ECF

No. 166). La Bella Unión and Ms. Betancourt filed the crossclaim on February 7,

2019. Crosscl. at 1-4.

      Under the circumstances in this case, the Court overrules Universal’s objection

to La Bella Unión’s crossclaim. The Plaintiff’s First Amended Complaint raised the

same issue La Bella Unión raised in its crossclaim. In her First Amended Complaint,

Ms. García-Navarro claimed that Universal provided coverage for her claims against

La Bella Unión and in the crossclaim, La Bella Unión has done the same. In fact,

Universal presented the Court with a motion for summary judgment on the issue of

coverage and therefore, the question has been litigated throughout this case. In this

situation, it is unusual for an insurance company like Universal to acknowledge that



                                         21
a third party may raise a question of coverage but to dispute whether its own insureds

have the same right. Universal’s contractual obligations to its own insureds caution

against such a position.

      The major source of contention is whether, in addition to La Bella Unión’s

claim that Universal has refused to recognize its coverage obligations, Universal

should be subject to a bad faith claim for its refusal to act in accordance with the

terms of its insurance contract with La Bella Unión. Focusing solely on the timeliness

of the bad faith claim, it strikes the Court that however justified Universal’s denial

of coverage may have been before Judge Young’s December 11, 2018 coverage ruling,

it has become untenable since then. Once Judge Young ruled that Universal provided

coverage for at least two of legal theories against La Bella Unión and Ms. Betancourt,

Universal’s apparent failure to comply with its duty to defend its insureds and its

persistent refusal to accede to the judicial ruling on coverage have left Universal

vulnerable to a charge not only of breach of contract, but of bad faith. Although the

events that underlie the potential claim of bad faith reach back to Universal’s initial

denial of any coverage, including a duty to defend, the bad faith claim became more

acute following Judge Young’s ruling of December 11, 2018 and Universal’s failure to

alter its position on coverage. As these events forming the basis for a potential bad

faith claim have been developing since December 11, 2018, the Court is unimpressed

with Universal’s claims that the crossclaim is untimely.

      Finally, Universal has presented no factual basis for its claim that it would be

prejudiced by the late amendment of pleadings. However, as the Court has set jury



                                          22
selection in this case for November 1, 2019 to be followed on November 4, 2019 with

trial, if Universal is serious about its need for some focused and limited discovery to

properly defend itself between now and trial, it is free to make a discovery motion

and the Court will consider it, even though the discovery period has expired.

       D.      Jacqueline García-Navarro’s Motion to Amend her Complaint to
               Assert a Bad Faith Claim against Universal

       Puerto Rico statutory law provides:

       Any person can initiate a civil action against an insurer if they suffered
       damages as a result of:

       (b) For the commission of any of these acts by the insurers covered under
       this Law:

            (i) No good faith attempt to resolve complaints when under an
            analysis of the totality of the circumstances, could and should have
            been done and when it fails to act fairly and honestly towards its
            insured and in consideration of his interests[.]

Law 247, Art. 27.164. Preliminarily, the Court agrees with Universal that general

principles of insurance law would not allow a claimant to file a lawsuit directly

against the tortfeasor’s insurer. 5 However, it agrees with Ms. García-Navarro that

the Puerto Rico statute carves out an exception to the general rule and provides for a

direct claim against Universal. Law 247, Art. 27.164 (“any person”). Therefore,

Universal’s standing, ripeness, and general insurance law arguments are eclipsed by

the Puerto Rico statute.

       The Court turns to Universal’s position that, even if a claimant is authorized

to file a direct action against the tortfeasor’s insurer, the statute does not allow a


5        There has been no suggestion that the insured assigned claims against Universal to the
plaintiff.

                                              23
claimant to file a bad faith action against an insurer. The Court disagrees. The

language of the statute, “good faith attempt” and “fails to act fairly and honestly,” is

strongly suggestive of a legislative intent to allow a direct action for the bad faith

administration of a claim. In fact, in the Legislature’s Statement of Motives, it is

expressly written that the statutory remedy “protects the insured against actions of

bad faith by insurers.” Mot. Submitting Cert. English Translation, Attach. 1, Law,

at 2 (ECF No. 229). Moreover, there nothing in the statutory language that restricts

the reach of the law as Universal proposes.        To the contrary, Article 27.164(5)

expressly sets forth the preconditions for an award of punitive damages.

      The Court next addresses the notice provision of the statute:

      As a precondition to bring an action under the provisions of this Article,
      the affected party must notify the Commissioner and the insurer of the
      violation in writing. The Insurer will have a term of sixty [60] days to
      remedy it. The Commissioner, if it deems the written notification to be
      insufficient or vague, will return the same and the term of sixty (60)
      days will not start running until the deficiency identified by the
      Commissioner is corrected.

Law 247, Art. 27.164(3). The statute says that the claimant must file the notification

on an official Commission form, that no action will be taken if the insurer pays

damages or remedies the deficiencies alleged in the notice, and other requirements.

Id. 27.164(3)(a)-(e). Ms. García-Navarro has a point when she notes that the

underlying purposes of the law have been amply met in this case. Universal has been

on notice that it has allegedly engaged in bad faith in this case since at least February

7, 2019, when La Bella Unión filed a crossclaim alleging Universal’s bad faith in its

claims handling and seeking punitive damages. La Bella Crosscl. at 1-3. Thus,



                                           24
Universal’s protest that it has not had sixty days to address an issue that has been

pending in a different form for more than four months rings hollow.

      Nevertheless, the statute labels the notice provision as a precondition before

an action may be brought. Absent some judicial precedent authorizing an exception

to the notice requirement where a claimant can demonstrate the insurer was given

actual prior notice of the claim, the Court will apply the literal language of the

statute. It will grant the motion to amend the complaint effective sixty days from the

date of the notice. Ms. García-Navarro gave notice to Universal on June 7, 2019. The

sixty-day period runs on August 6, 2019. The Court’s order granting the Plaintiff’s

motion to amend the complaint will be effective on August 7, 2019. Pursuant to

Federal Rule of Civil Procedure 15(a)(3), Universal’s answer to the amended

complaint will be due on or before August 21, 2019. The parties are free, if they need

to do so, to immediately engage in discovery on the bad faith allegations in the

amended complaint with the knowledge that the Court has granted the motion for

leave to file an amended complaint. The parties should anticipate that the Court will

try the allegations in the amended complaint as well as any other issues at the trial

now scheduled to commence with jury selection on November 1, 2019. So that it is

clear, the Court is retaining the November 1, 2019 date for jury selection and

November 4, 2019 for the commencement of trial and that any discovery must be

completed by that time.




                                         25
       Finally, the Court rejects Universal’s election of remedies argument. 6 First,

the Court is not convinced that the language of Article 27.164(6) requires a potential

plaintiff to elect between her contractual and Civil Code remedies and her Article

27.164 remedies. The statute expressly states that “[t]he civil remedy specified in

this Article does not replace any other remedy or cause of action under any other

statute or in accordance with the laws of Puerto Rico or applicable federal laws.” Law

247, Art. 27.164(6). If the statute were interpreted as preventing a claimant from

proceeding with her contractual and other remedies if she proceeds with the Article

27.164 remedy, Article 27.164 would effectively replace the other remedies. The

Court interprets Article 27.164(6) has prohibiting a double recovery. In other words,

a claimant may not obtain contractual and other statutory remedies and Article

27.164(6) remedies. This analysis is however preliminary, and the parties, including

Universal, are free to bring this issue back to the Court for further analysis if there

is further or intervening authority.

       Even assuming Universal is correct that Ms. García-Navarro must elect her

cause of action and remedies, she is not required to do so in her Complaint:

       Under Rule 8(e)(2) a party may assert inconsistent allegations in the
       statement of facts. A pleader may also set forth inconsistent legal
       theories in his pleading and will not be forced to select a single theory
       on which to seek recovery.




6       Nor is the Court impressed with Universal’s citation of Morales v. Automatic Vending and
Feliciano v. The United States Automobile Association. The Court is not clear that either case forbids
a plaintiff from including a coverage allegation along with her original action. But assuming Universal
correctly interprets these cases, they were each decided before the enactment of Article 27.164, which
expressly authorized a direct action against an insurer by any person.

                                                  26
5 CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE §

1283 (2d ed. 1990).

      E.     La Bella Unión’s Proposed Bad Faith Claim Against Universal

       The Court addressed the issue of timeliness in the context of Universal’s

motion to strike and its analysis is equally applicable to the timeliness arguments

concerning the filing of the crossclaim. The Court turns to whether it has jurisdiction

over the proposed crossclaim.

      The Court’s decision to grant the Plaintiff’s motion to amend her complaint

means that the question of Universal’s bad faith is before the Court. Once the

allegations in the Third Amended Complaint are taken into account, Universal’s

contention that the La Bella Unión crossclaim does not “share a common nucleus of

operative facts” with the Plaintiff’s Complaint is no longer viable. The notion that

the Court should not exercise supplemental jurisdiction under 28 U.S.C. § 1367

because it involves a novel and complex area of state law is overshadowed by the fact

that, with the amendment of the Plaintiff’s Complaint to assert essentially the same

claim as found in La Bella Unión’s crossclaim, the state law issues are going to be

before the Court in any event. Moreover, the Court does not view the state law claims

as so novel or complex as to justify declining to retain supplemental jurisdiction.

      Finally, there are strong reasons of judicial efficiency and finality for this Court

to try these issues, which involve the parties and issues already properly before the

Court. In City of Chicago v. International College of Surgeons, 522 U.S. 156 (1997),

the United States Supreme Court stated that “when deciding whether to exercise



                                           27
supplemental jurisdiction, ‘a federal court should consider and weigh in each case,

and at every stage of the litigation, the values of judicial economy, convenience,

fairness, and comity.’” Id. at 173 (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S.

343, 350 (1988)). As Professor Chemerinsky wrote:

      It is extremely desirable for federal courts to have the authority to
      decide the entire case, including the matters that are not part of federal
      jurisdiction. Judicial economy is served by having a matter litigated in
      one court rather than in two or more tribunals. The spitting of lawsuits
      increases costs to the parties, wastes social resources, and risks
      inconsistent verdicts from different courts. Additionally, allowing all
      aspects of a case to be tried in federal court preserves the attractiveness
      of the federal forum for litigants. If the entire case could be tried in state
      court, but only part of it could be litigated in federal court, then parties
      would have a strong incentive to eschew the federal forum.

ERWIN CHEMERINSKY, FEDERAL JURISDICTION, § 5.4 (6th ed. 2012). Applying these

standards, the Court concludes that it should exercise supplemental jurisdiction over

La Bella Unión’s crossclaim against Universal.

IV.    CONCLUSION

      The Court DISMISSES Universal Insurance Company’s Motion to Strike

Crossclaim (ECF No. 186); the Court GRANTS Jacqueline García-Navarro’s Motion

Requesting Leave to Amend Complaint (ECF No. 220) effective August 7, 2019; the

Court GRANTS Defendants Hogar Bella Unión, Inc. and Maria M. Betancourt’s

Motion in Compliance with Order [Doc. 213], (ECF No. 221).

      The Court AFFIRMS the December 11, 2018 summary judgment ruling of

United States District Court Judge William Young in which he concluded that the

Universal Insurance Company general commercial liability policy affords coverage

for the Plaintiff’s claims against its insureds La Bella Unión and Maria M. Betancourt

                                           28
insofar as the Plaintiff claims that La Bella Unión and Maria M. Betancourt failed to

keep proper records and communicated erroneous information, leading to Carlina

Navarro-Ayala’s injuries and death.      The Court DENIES Universal Insurance

Company’s Motion Reconsideration of Order at Docket No. 199 (ECF No. 201) and its

Motion in Compliance with Order (ECF No. 218).

   SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 12th day of July, 2019




                                         29
